Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wright on July 19, 2022.
The application has been amended as follows: 
In the Claims:
Rejoin claims 9-13 and 18.
Cancel claim 20.
Claim 11, line 6, replace the phrase “its partially-open position” with the phrase 
–its partially-open, pop-up position--.
Claim 11, lines 11 and 12, replace the phrase “its partially-open position” with the phrase –its partially-open, pop-up position--.
Claim 11, line 12, replace the phrase “its cinched position” with the phrase –its fully-closed position--.
Claim 12, lines 6 and 7, remove the phrase “for moving the closure member from its cinched position to its fully-closed position.”
Claim 18, line 12, replace the phrase “a first stage cinching operation” with the phrase –the first cinching stage--.
Claim 18, line 15, replace the phrase “from its home position into its cinched position” with the phrase –from its uncoupled position into its coupled position--.
Claim 18, line 17, replace the phrase “a second stage cinching operation” with the phrase –the second cinching stage--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 21, Scholz et al. (DE 102014003737 A1) fails to disclose that the power actuator is powered or operated to shift or move the lift mechanism from its spring-released state into its spring-loaded state during the first cinching stage.  The examiner can find no motivation to modify the device of Scholz et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 19, 2022